DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Amendment
The amendment filed 03/24/2022 has been entered. Claims 25-111 were previously cancelled. Claims 1-24 remain pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the elastic polymer coating" in ln. 1. There is insufficient antecedent basis for this limitation in the claim. Claim 5 will be interpreted as depending from claim 4. 
Claim 15 recites the limitation "the one or more perforations" in ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumby et al. (Pub. No.: US 2014/0249495 A1).
Regarding claim 1, Mumby discloses (fig. 15B) a method of manufacturing  at issue interface for a reduced-pressure tissue treatment system (¶ 0055, ln. 1-3), the method comprising:
Forming a fabric (transmission layer 2105) comprising a plurality of fibers, wherein each of the plurality of fibers comprises a polymeric material (weft knitted polyester ¶ 0369, ln. 12-15);
Coupling the plurality of the fibers of the fabric together (weft knitted ¶ 0369, ln. 12-15);
Forming at least one indentation or hollow on a surface of the fabric (see fig. 19, portion of fabric indented to fit absorbent material 2510); and
Applying a hydrophilic material to the plurality of fibers (absorbent layer 2110, see fig. 15B, which is hydrophilic ¶ 0223, ln. 102, ¶ 0225, ln. 1-4).
Regarding claim 2, Mumby discloses wherein the plurality of fibers are single component fibers (polyester, ¶ 0369, ln. 12-15).
Regarding claim 8, Mumby discloses wherein the fabric comprises forming a fabric comprising a top layer, an inter-surface layer and a bottom layer (¶ 0370, ln. 1-9).
Regarding claim 9, Mumby discloses wherein at least one of the top layer, the inter-surface layer, or the bottom layer comprise at least one fiber that is different from one or more remaining fibers of the plurality of fibers of the fabric (inter-surface layer may be cellulose while top layer and bottom layer are polyester ¶ 0370, ln. 1-9). 
Regarding claim 10, Mumby discloses wherein at least one of the plurality of fibers comprises at least one of a woven, a non-woven, or a knitted material (¶ 0369, ln. 12-15).  
Regarding claim 14, Mumby discloses (fig. 39) wherein the fabric comprises one or more perforations (openings 2501, see fig. 39, ¶ 0453, ln. 25-30).
Regarding claim 16, Mumby discloses a first set of fibers of the plurality of fibers forms at least one of a top layer or a bottom layer of the fabric (¶ 0370, ln. 1-5). 
Regarding claim 19, Mumby discloses configuring the fabric to be positioned at a wound (¶ 0369, ln. 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claim 1 above, in view of Heagle et al. (Pub. No.: US 2010/0036334 A1).
Regarding claim 3, Mumby fails to disclose coating the plurality of fibers with a coating that comprises at least one of a solvent based coating, a water based coating, or a solventless liquid coating.  
Heagle teaches (fig. 1B, 2A) a method of manufacturing a tissue interface for a reduced-pressure treatment system (¶ 0009, ln. 1-4) and thus in the same field of endeavor comprising a plurality of fibers (102), wherein the method further comprises coating the plurality of fibers with a coating that comprises a solvent based coating (¶ 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that it comprises coating the plurality of fibers with a coating that comprises a solvent based coating, as taught by Heagle in order to increase the properties of wicking (Heagle ¶ 0047, ln. 1-2). 
Regarding claim 4, as discussed above in claim 3 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that it includes coating the plurality of fibers with a coating comprising a solvent based coating, as taught by Heagle. 
Heagle teaches wherein the coating is an elastic polymer coating (polyurethane ¶ 0047). 
Regarding claim 5, as discussed above in claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that it includes coating the plurality of fibers with a coating comprising a solvent based coating, as taught by Heagle. 
Heagle teaches wherein the elastic polymer coating comprises a polyurethane dispersion coating (¶ 0047). 

Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claim 1 above, in view of Riesinger (Pub. No.: US 2016/0270966 A1).
	Regarding claim 6, Mumby fails to disclose wherein each of the plurality of fibers comprises an outer sheath material formed over an inner material, and wherein the outer sheath material comprises a lower melting point than the inner material.  
	Riesinger teaches (fig. 1) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0116) and thus in the same field of endeavor comprising forming a fabric (abstract) comprising a plurality of fibers, wherein each of the plurality of fibers comprises an outer sheath material formed over an inner material, and wherein the outer sheath material comprises a lower melting point than the inner material (¶ 0067, ln. 10-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fibers of Mumby such that they comprise an outer sheath material formed over an inner material, and wherein the outer sheath material comprises a lower melting point than the inner material, as taught by Riesinger, as such fibers exhibit a strong wicking effect (Riesinger ¶ 0071). 
	Regarding claim 7, Mumby in view of Riesinger fail to teach wherein coupling the plurality of fibers comprises melting an outer sheath material of at least one of the plurality of fibers without melting the inner material of each of the plurality of fibers.  
	Riesinger teaches wherein coupling the plurality of fibers comprises melting an outer sheath material of at least one of the plurality of fibers without melting the inner material of each of the plurality of fibers (¶ 0066, ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby in view of Riesinger such that coupling the plurality of fibers comprises melting an outer sheath material of at least one of the plurality of fibers without melting the inner material of each of the plurality of fibers, as taught by Riesinger, in order to thermobond the plurality of fibers (Riesinger, ¶ 0066, ln. 1-7).
	Regarding claim 12, Mumby fails to disclose wherein coupling of fibers comprises heating the plurality of fibers.
	Riesinger teaches (fig. 1) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0116) and thus in the same field of endeavor comprising forming a fabric (abstract) comprising a plurality of fibers, wherein coupling of fibers comprises heating the plurality of fibers (¶ 0066, ln. 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that coupling of fibers comprises heating the plurality of fibers, as taught by Riesinger, in order to thermobond the plurality of fibers (Riesinger, ¶ 0066, ln. 1-7).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claims 10 and 1 above, in view of Andrews et al. (Pub. No.: US 2016/0095754 A1).	Regarding claim 11, Mumby fails to disclose wherein a thickness of the woven, non-woven, or knitted material is between approximately 1 millimeter (mm) and approximately 30 mm.  
	Andrews teaches (fig. 1, 4) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0002) and thus in the same field of endeavor comprising forming a fabric (wicking layer 116) comprising a plurality of fibers (200), wherein at least one of the plurality of fibers comprises at least one of a woven, a non-woven, or a knitted material (¶ 0051, ln. 1-3), wherein a thickness of the woven, non-woven or knitted material is between 1 mm and 4 mm (¶ 0051, ln. 3-5) which falls within the claimed range of between 1 mm and 30 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the woven, non-woven or knitted material of Mumby such that it is between 1 mm and 30 mm, as suggested by Andrews, as such thickness encourages fluid to spread perpendicular to the thickness of the fabric (Andrews ¶ 0051, ln. 26-30). 
	Regarding claim 13, Mumby fails to teach wherein the fabric comprises a thickness between approximately 1 mm and approximately 2 mm.  
	Andrews teaches (fig. 1, 4) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0002) and thus in the same field of endeavor comprising forming a fabric (wicking layer 116) comprising a plurality of fibers (200), the fabric comprises a thickness between 1 mm and 4 mm (¶ 0051, ln. 3-5) which encompasses the claimed range of between 1 mm and 2 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the fabric Mumby such that it is between 1 mm and 2 mm, as suggested by Andrews, as such thickness encourages fluid to spread perpendicular to the thickness of the fabric (Andrews ¶ 0051, ln. 26-30). 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claims 1 and 16 above.
Regarding claim 15, Mumby fails to explicitly disclose wherein a diameter or a width of each of the one or more perforations is between approximately 3 mm and 2 mm. 
However, Mumby discloses (fig. 39) wherein a diameter or width of each of the one or more perforations is between approximately 2.7 and 0.8 mm (¶ 0453, ln. 25-32) which overlaps with the claimed range of between 3 mm and 2 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 17, Mumby discloses wherein the first set of fibers comprises a first density (¶ 0370).
	Mumby fails to disclose wherein the first set of fibers is configured to permit flexibility of the fabric. However, Mumby discloses that it is preferable for the tissue interface to be at least partly flexible so as to permit the interface to flex and conform with the skin of the patient surrounding the wound site (¶ 0418, ln. 2-5).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first set of fibers such that they are configured to permit flexibility of the fabric in order to allow the tissue interface to flex and conform with the skin of the patient surrounding the wound site (¶ 0418, ln. 2-5). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claims 17 and 19 above, in view of Collinson et al. (Pub. No.: US 2016/0120706 A1).
	Regarding claim 18, Mumby discloses wherein a second set of fibers of the plurality of fibers forms an inter-surface layer of the fabric (¶ 0370) and that other densities of fiber could be used (¶ 0370). 
	Mumby fails to disclose wherein the second set of fibers comprises a second density that is greater than the first density.  
	Collinson teaches (fig. 3A, 9A-9B) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0001) and thus in the same field of endeavor comprising a fabric (transmission layer 2105) comprising a plurality of fibers, wherein, a first set of fibers forming a bottom layer of the fabric and a second set of fibers forms an additional layer of the fabric, wherein the second set of fibers comprises a density that is greater than the first density (¶ 0439, ln. 12-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of fibers of the plurality of fibers forming an inter-surface of the fabric Mumby such that they comprise a second density that is greater than the first density, as taught by Collinson in order to control moisture flow across the fabric and thus allowing liquid to be wicked along the inter-surface layer (Collinson ¶ 0439, ln. 17-26). 
	Regarding claim 20, Mumby fails to disclose wherein configuring the fabric comprises trimming the fabric. 
	Collinson teaches (fig. 1, A1) a method of manufacturing a tissue interface for a reduced-pressure tissue treatment system (¶ 0001) and thus in the same field of endeavor comprising a fabric (transmission layer 2105), wherein configuring the fabric comprises trimming the fabric (see fig. A1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that configuring the fabric comprises trimming the fabric, as taught by Collinson, in order to enable the tissue interface to more universally be used on wounds of different shapes and sizes (Collinson ¶ 0007). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claim 19 above, in view of Heagle (Pub. No.: US 2010/0191196 A1), hereinafter Heagle ‘196. 
Regarding claim 21, Mumby fails to disclose fusing one or more edges of the fabric after configuring the fabric to be positioned at or within the wound using at least one of hot cutting blades, ultrasonic techniques, or radio frequency techniques.   
	Heagle ‘196 teaches (fig. 1-2) a method of manufacturing a tissue interface for a reduced-pressure treatment system (¶ 0015) and thus in the same field of endeavor comprising a fabric (nonwoven material 110) and further comprising fusing one or more edges of the fabric using ultrasonic techniques (¶ 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that after configuring the fabric to be positioned at or within the wound, fusing one or more edges of the fabric using ultrasonic techniques, as taught by Heagle ‘196, as such technique ensures that no stray fibers are produced (Heagle ‘196 ¶ 0028, ln. 7-10). 
 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mumby, as applied to claim 1 above, in view of Cotton (Pub. No.: US 2014/0309574 A1).
	Regarding claim 22, Mumby fails to disclose wherein the fabric is configured to retain free fibers.
	Cotton teaches (fig. 6) a method of manufacturing a tissue interface for a reduced-pressure treatment system (abstract) and thus in the same field of endeavor comprising a fabric (50), wherein the fabric is configured to retain free fibers (¶ 0140). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mumby such that the fabric is configured to retain free fibers, as taught by Cotton, in order to enable the tissue interface to e removed from the wound without the risk of leaving fragments of fiber in the wound (Cotton ¶ 0076, ln. 6-8). 
	Regarding claim 23, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mumby such that the fabric is configured to retain free fibers, as taught by Cotton.
	Cotton teaches wherein edges of the fabric are overlocked to retain the free fibers (¶ 0140).
	Regarding claim 24, Mumby in view of Cotton fail to teach wherein the edges of the fabric are overlocked using stitching. 
	However, Mumby discloses securing layers of the fabric together using stitching (¶ 0458, ln. 7-9). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mumby in view of Cotton such that the edges of the fabric are overlocked using stitching as stitching is suitable for securing layers of the fabric together (Mumby ¶ 0458, ln. 7-9).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Durdag is no longer relied upon. 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781